Case 2:19-cv-00048-NDF Document 103-6 Filed 07/31/20 Page 1 of 5
                     Biles v. Schneider 001252




                    Biles v. Schneider 001252
Case 2:19-cv-00048-NDF Document 103-6 Filed 07/31/20 Page 2 of 5
                     Biles v. Schneider 001253




                    Biles v. Schneider 001253
Case 2:19-cv-00048-NDF Document 103-6 Filed 07/31/20 Page 3 of 5
                     Biles v. Schneider 001254




                    Biles v. Schneider 001254
Case 2:19-cv-00048-NDF Document 103-6 Filed 07/31/20 Page 4 of 5
                     Biles v. Schneider 001255




                    Biles v. Schneider 001255
Case 2:19-cv-00048-NDF Document 103-6 Filed 07/31/20 Page 5 of 5
                     Biles v. Schneider 001256




                    Biles v. Schneider 001256
